            Case 2:20-cv-00966-NR Document 446 Filed 09/17/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
DONALD J. TRUMP FOR PRESIDENT,                 )
INC., et al.,                                  )
                                               )
                      Plaintiffs,              )
                                               )
       v.                                      ) Civil Action No. 2:20-cv-00966-NR
                                               )
KATHY BOOCKVAR, in her capacity as             ) Judge J. Nicholas Ranjan
Secretary of the Commonwealth of               )
Pennsylvania, et al.,                          )
                                               )
                      Defendants.              )
                                               )

            SECRETARY OF THE COMMONWEALTH KATHY BOOCKVAR’S
                  NOTICE OF DECISION AND OPINIONS FILED IN
                   THE SUPREME COURT OF PENNSYLVANIA


       As set forth in the notice previously provided to the Court at ECF No. 418, on September 1,

2020, the Supreme Court of Pennsylvania granted Secretary of the Commonwealth Kathy

Boockvar’s application for the Supreme Court to exercise its extraordinary jurisdiction over the

Commonwealth Court case docketed at 407 MD 2020 (Pennsylvania Democratic Party v.

Boockvar, No. 133 MM 2020).

       Earlier today, the Supreme Court of Pennsylvania issued its decision and accompanying

opinions (attached hereto as Exhibit A).
       Case 2:20-cv-00966-NR Document 446 Filed 09/17/20 Page 2 of 3




Dated: September 17, 2020              Respectfully submitted,

                                       PENNSYLVANIA OFFICE OF
KIRKLAND & ELLIS LLP                   ATTORNEY GENERAL

By:   /s/ Daniel T. Donovan            By:    /s/ Karen M. Romano
      Daniel T. Donovan                       Karen M. Romano
      Michael A. Glick                        Keli M. Neary
      Susan M. Davies                         Howard G. Hopkirk
      Kristen L. Bokhan                       Nicole Boland
      1301 Pennsylvania Avenue, N.W.          Stephen Moniak
      Washington, DC 20004                    15th Floor, Strawberry Square
      (202) 389-5000 (telephone)              Harrisburg, PA 17120
      (202) 389-5200 (facsimile)              (717) 787-2717 (telephone)
      daniel.donovan@kirkland.com             (717) 772-4526 (facsimile)
      michael.glick@kirkland.com              kromano@attorneygeneral.gov
      susan.davies@kirkland.com               kneary@attorneygeneral.gov
      kristen.l.bokhan@kirkland.com           hhopkirk@attorneygeneral.gov
                                              nboland@attorneygeneral.gov
      Madelyn A. Morris                       smoniak@attorneygeneral.gov
      Sara S. Tatum
      601 Lexington Avenue             MYERS BRIER & KELLY LLP
      New York, NY 10022
      (212) 446-4800 (telephone)       By:    Daniel T. Brier
      (212) 446-4900 (facsimile)              Daniel T. Brier
      madelyn.morris@kirkland.com             Donna A. Walsh
      sara.tatum@kirkland.com                 425 Spruce Street, Suite 200
                                              Scranton, PA 18503
                                              (570) 342-6100 (telephone)
                                              (570) 342-6147 (facsimile)
                                              dbrier@mbklaw.com
                                              dwalsh@mbklaw.com

                                       Counsel for Kathy Boockvar
                                       Secretary of the Commonwealth of
                                       Pennsylvania




                                       2
          Case 2:20-cv-00966-NR Document 446 Filed 09/17/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties who have appeared in this action via

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                  /s/ Daniel T. Donovan
                                                  Daniel T. Donovan

                                                  Counsel for Kathy Boockvar
                                                  Secretary of the Commonwealth of
                                                  Pennsylvania
